CERTIFICATE OF INCORPORATION OF APOGEE ROBOTICS, INC. ARTICLE I NAME The name of the Corporation shall be APOGEE ROBOTICS, INC. ARTICLE II PERIOD OF DURATION APOGEE ROBOTICS, INC. (the "CORPORATION") shall have perpetual existence. ARTICLE III REGISTERED OFFICE AND AGENT The address of the registered office of the Corporation in the State of Delaware is 800 Delaware Avenue, City of Wilmington, New Castle County 19801. The name of the Corporation's registered agent at that address is Delaware Corporations LLC.Either the registered office or the registered agent may be changed in the manner provided by law. ARTICLE IV PURPOSE The purpose for which the Corporation is formed is to engage in and to transact any lawful business or businesses for which corporations may be incorporated pursuant to the Delaware General Corporation Law, including without limitation any lawful business or businesses similar to that of a holding company. ARTICLE V POWERS In furtherance of the foregoing purposes the Corporation shall have and may exercise all of the rights, powers and privileges now or hereafter conferred upon corporations organized under Delaware General Corporation Law, as amended.In addition, it may do everything necessary, suitable or proper toward the accomplishment of any corporate purpose. ARTICLE VI CAPITAL STOCK The total number of shares of stock which the Corporation shall have authority to issue is 310,000,000; 300,000,000 shares shall be designated common stock, par value .001 per share and 10,000,000 shares shall be designated as preferred stock, par value .001 per share. Preferred Stock: The Board of Directors of the Corporation is vested with the authority to determine and state the designations and preferences, limitations, relative rights and voting rights, if any, of each series by the adoption and filing in accordance with the Delaware General Corporation Law, before the issuance of any shares of such series, of an amendment or amendments to this Certificate of incorporation determining the terms of such series, which amendment need not be approved by the stockholders or the holders of any class or series of shares except as provided by law. All shares of preferred stock of the same series shall be identical. No share shall be issued without consideration being exchanged, and it shall thereafter be non-assessable. The following is a description of each class of stock of the Corporation with the preferences, conversion and other rights, restrictions, voting powers, limitations as to distributions, qualifications, and terms and conditions of redemption of each class: FIRST: The Common Stock shall have voting rights such that each share of Common Stock duly authorized, issued and outstanding shall entitle its holder to one vote. SECOND: Notwithstanding any provision of this Certificate of Incorporation to the contrary, the affirmative vote of a majority of all the votes entitled to be cast on the matter shall be sufficient, valid and effective, after due authorization, approval or advice of such action by the Board of Directors, as required by law, to approve and authorize the following acts of the Corporation: (i)any amendment of this Certificate of Incorporation; (ii) the merger of the Corporation into another corporation or the merger of one or more other corporations into the Corporation; (iii) the sale, lease, exchange or other transfer of all, or substantially all, of the property and assets of the Corporation, including its goodwill and franchises; (iv) the participation by the Corporation in a share exchange (as defined in Delaware General Corporation Law); and (v) the voluntary or involuntary liquidation, dissolution or winding-up of or the revocation of any such proceedings relating to the Corporation. ARTICLE VII QUORUM PROTECTIVE PROVISIONS Quorum.
